Citation Nr: 0404684	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-11 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for jaw disorder, to 
include temporomandibular dysfunction.

2.  Entitlement to service connection for migraine headaches.



WITNESS AT HEARING ON APPEAL

Appellant, with assistance of a member of the Veterans 
Services Division of the VA.



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from May 1997 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a Travel Board in November 2003 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of The Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that the dental surgery that she had 
in service, including dental implants, has resulted in 
temporomandibular joint dysfunction (TMJ) and possibly 
migraine headaches.  The record contains conflicting or at 
least ambiguous evidence.  Under 38 U.S.C.A. § 5100 et seq. 
(West 2002), the VA has a duty to assist in clarification of 
the evidence.

The record contains a December 2002 statement from H. M., 
DDS, to the effect that he evaluated the appellant in October 
2002, shortly after separation from service.  She reportedly 
had complaints of TMJ at that time.  His records do not 
appear to have been specifically requested.  This information 
could be highly probative to these claims, and actual 
clinical records should be requested.

Additionally, the record contains a VA dental examination 
that offers an opinion suggesting that there is no 
relationship between the in-service treatment and current TMJ 
pathology.  It does not appear from that examination, 
however, that the appellant's service medical records or 
claims folder were available for review.  Further, the 
opinion offered is not particularly definitive.  A 
comprehensive review of all pertinent records, an 
examination, and then an opinion as to etiology is warranted.  

In an effort to assure that all pertinent development is 
accomplished, additional neurological examination for 
headaches is also indicated.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, with the assistance of 
the appellant as needed, obtain for 
association with the claims folder copies 
of the complete treatment records (as 
opposed to additional statements) from 
H.M., DDS.  The appellant should also 
provide to the RO a specific list of any 
additional treatment she has had, since 
service, from TMJ or for migraine 
headaches.  To the extent needed, her 
assistance in obtaining those records 
should be requested.  To the extent an 
effort is made to obtain records and is 
unsuccessful, details of the attempt made 
should be set forth in the claims folder.

2.  Thereafter, and whether records are 
obtained or not, the RO should schedule 
the appellant for appropriate VA 
examination(s) to determine, if possible, 
the etiology of her TMJ and migraine or 
other headaches.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner(s) for review prior to the 
examination(s).  As to the TMJ, the 
examiner should review and describe the 
in-service treatment (implants) to 
include a discussion of any bone loss.  
After the examination and review of the 
records the examiner should indicate 
whether it is as likely as not that there 
is TMJ related to the in-service 
treatment.  Reference to the opinion of 
H.M., DDS is also noted, and should be 
addressed and/or explained in light of 
findings made examination.

With regard to the examination for 
headaches, the examiner should ascertain, 
after a review of the record and an 
examination of the veteran, the type of 
headaches present.  The etiology of those 
headaches, if found, should be set out if 
possible.  If they are thought related to 
TMJ that too should be set forth.

If it is not possible to render a medical 
opinion as to these issues without resort 
to speculation, that too should be noted 
in the examination reports.

When the aforementioned development has been completed, the 
case should be readjudicated by the RO.  To the extent the 
benefits sought are not granted, the veteran should be 
provided a supplemental statement of the case and afforded a 
reasonable opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.  No action 
is required of the appellant until notified.  The Board 
intimates no opinion as to the outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




